Beck, J.
‘ acttaaou:’ I. Tbe facts of tbe case will be stated in connection with tbe discussion of tbe questions of law decided. Upon tbe trial of tbe case the plaintiff introduced in evidence tbe information filed before tbe justice of tbe peace, the warrant issued thereon, and tbe return thereof, showing tbe arrest of tbe accused, tbe record of tbe justice showing an order requiring him to give bail to answer tbe charge before tbe district court, and tbe bail-bond in suit, executed and given in pursuance of this order, and for the appearance of the accused before tbe district court, there to answer to tbe charge made in the information, and an undertaking that be would abide tbe orders and judgments of that court. Tbe record of tbe district court, showing a default upon the bond rendered on account of tbe failure of tbe accused to appear for arraignment, was also introduced in evidence. Tbe indictment was not offered in evidence. Upon this and some other evidence tbe cause was submitted to tbe district court for decision. Subsequently, when neither tbe defendants nor their attorneys were present, tbe court sustained a motion made by plaintiff ’ s attorney to permit tbe indictment to be introduced in evidence, which was accordingly done. This ruling, and tbe refusal of tbe court to sustain a motion by defendants for judgment in their favor, are complained of as errors. Tbe objections based thereon may appropriately be considered together.
The record of tbe district court offered in evidence, showing a default for failure of tbe accused to appear for arraignment, contains an adjudication of the court *484binding upon defendants, for it was entered in a proceeding to which, they were parties as sureties on the bail-bond. The law provides for such proceedings, in order to fix the liability of the sureties, by an adjudication that there has been a breach of the conditions of the bond. The sureties, upon executing the bond, assented that their liability should be determined in the manner prescribed by the law.
The adjudication of the default, being had in a proceeding of which the district court;had jurisdiction, will be presumed regular until the contrary be shown, and will be regarded as valid and binding until it is shown to have been made without jurisdiction. The default could not have been lawfully entered if no indictment had been found. ' It must be presumed that the district court found that there was an indictment pending in the case. Its record of default could not have been lawfully made if there had been no indictment. The presumption always to be exercised in support of proceedings of the court required the court below to hold that the order for the default was made upon proper showing of the pendency of an indictment.-
II. We need not inquire whether the motion by plaintiff! for ‘ leave to submit additional evidence was' made in time, or whether for any reason the court erred in permitting the indictment to be introduced in evidence after the case was finally submitted, for the reason that if the court erred in this regard it was error without prejudice, for without the indictment the evidence was sufficient to authorize the judgment rendered by the court below. The evidence before the court authorizing the judgment against defendants, the motion for judgment in their favor was rightly overruled.
' paroi to vary er ' III. The defendants pleaded as a defense in their answer that the committing magistrate, at the time the bail-bond was given, informed defendants that the accused was held to appear at a term of the district court subsequent to the term at which the default was taken. The part of *485the answer presenting this defense, upon motion of ■plaintiff’s attorney, was stricken out. This action is. complained of, and made a ground of objection to the judgment of the district court. The bond obligates the accused to appear at the “next” term of the district court. The defense was that by the declaration of the justice the term for appearance was later. But parol evidence cannot thus alter the terms of the contract of defendants as expressed in the bond. The law fixes the time of the appearance of the accused. To the law, and not to the committing magistrate, should the defendants have looked for information as to the terms of their obligation, as expressed in the bail-bond.
These considerations dispose of all questions in the case discussed by counsel. The' judgment of the court below must be Affirmed.